Memorandum. Judgment of conviction is unanimously reversed on the law and information dismissed. '
The proof submitted by the People was insufficient to establish the guilt of the defendant beyond a reasonable doubt. We do not pass on the question whether corroboration of the infant’s testimony was required, since we find under all the circumstances that there was not a scintilla of "objective verification” of the infant’s testimony nor was the proof of guilt "clear and convincing” (People v Oyola, 6 NY2d 259, 261, 263).
Concur: Glickman, P. J., Pittoni and Silberman, JJ.